ACCEPTED
                                                                                               03-15-00376-CV
                                                                                                       7994063
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         11/25/2015 1:52:44 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                           IN THE COURT OF APPEALS
                       THIRD JUDICIAL DISTRICT OF TEXAS
                                AUSTIN, TEXAS
                                                                          FILED IN
                                                                   3rd COURT OF APPEALS
DELORES GALVAN                            §                             AUSTIN, TEXAS
  Appellant                               §                        11/25/2015 1:52:44 PM
                                          §                            JEFFREY D. KYLE
v.                                        §                   CASE NO. 03-15-000376-CV
                                                                            Clerk
                                          §
ROBERT LEAKE, INDIVIDUALLY                §
AND ZEBRA INSTRUMENTS                     §
CORPORATION                               §
   Appellees                              §
_____________________________________________________________________________________

                  APPELLEES’ RESPONSE IN OPPOSITION TO
          APPELLANT’S FOURTH MOTION FOR EXTENSION OF TIME
_____________________________________________________________________________________

       COMES NOW, Robert Leake and Zebra Instruments Corporation, and files this

their Response in Opposition to Appellant’s Fourth Motion for Extension of Time to File

Appellant’s Brief, and in support thereof would show as follows:

                                         I.
                                HISTORY OF THE CASE

       Final judgment was entered in this case on June 17, 2015. Appellant’s brief was

originally due on August 14, 2015. Appellant’s first unopposed motion for extension was

granted on August 6, 2015, and this Court ordered the brief to be filed by September 28,

2015. Appellant’s second unopposed motion for extension was granted on September 29,

2015, and the brief ordered to be filed on October 13, 2015. Appellant’s third motion for

extension was granted on October 14, 2015, and the brief ordered to be filed on October 28,

2015. No brief nor motion for yet another extension of time was timely filed.

       On November 17, 2015, this Court issued a notice of late brief and ordered a

satisfactory response no later than November 30, 2015. On November 24, 2015, Appellant

filed her fourth motion for extension of time, requesting another 90 day extension. As a




                                             1
basis for the extension, Appellant cites the death of Mr. Staton, who has never appeared as

counsel for Appellant in this case. Thus, Appellant seeks to file her brief on February 28th,

just shy of 200 days after the brief was originally due.

                                       II.
                      APPELLANT’S MOTION DOES NOT COMPLY
                                WITH T.R.A.P. 10.5

        Appellee objects to Appellant’s motion because it fails to comply with T.R.A.P. 10.5.

Specifically, Appellant failed to notify the Court of the three prior extensions that had been

granted in this case.    Further, Appellee failed to sufficiently state facts relied on to

reasonably explain Mr. Staton’s involvement in this case, the task(s) he was undertaking

relating to the reply brief if any, and the prejudice or harm to Appellant from Mr. Staton’s

untimely death as it relates to the brief. Rios v. Calhoon, 889 S.W.2d 257 (Tex.1994).

                                        III.
                     NINETY DAYS IS TOO MUCH OF AN EXTENSION

        Appellant has failed to give any reasonable basis for such a lengthy delay. If this

Court is inclined to grant another extension, Appellee would urge that it be limited to

fifteen days and the Court further order that this is the final extension granted Appellant

to file her brief.

        WHEREFORE, PREMISES CONSIDERED, Appellees Robert Leake and Zebra

Instruments Corporation pray that Appellant’s Motion for Extension of Time be in all

things DENIED. Alternatively, Appellees pray that any extension granted be limited to no

longer than 15 days.




                                               2
                                           Respectfully submitted,

                                           SNEED VINE & PERRY
                                           A PROFESSIONAL CORPORATION


                                           By:           /s/ Christopher Stanley____________
                                                  Christopher Stanley
                                                  Texas Bar No. 19044400
                                                  Email for filings only:
                                                  gtwnfilings@sneedvine.com
                                                  108 East 8th Street
                                                  Georgetown, TX 78626
                                                  Tel. (512) 930-9775
                                                  Fax. (512) 819-9707
                                                  ATTORNEY FOR DEFENDANTS
                                                  ROBERT LEAK AND ZEBRA INSTRUMENTS
                                                  CORPORATION

                              CERTIFICATE OF SERVICE

       I certify that on November 25, 2015, a true and correct copy of the foregoing
pleading was served via email to Scott Ogle via soglelaw@peoplepc.com and the
transmission was reported as complete.


                                                 /s/ Christopher Stanley____________
                                           Christopher Stanley




                                              3